275 S.W.3d 292 (2008)
ST. LOUIS RAMS PARTNERSHIP, Plaintiff,
v.
The GADDIS G.P., L.L.C., et al, Defendants/Respondents,
v.
Eric Stisser, et al., Third-Party Defendants.
No. ED 90761.
Missouri Court of Appeals, Eastern District, Division Two.
October 14, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 24, 2008.
Application for Transfer Denied February 24, 2009.
Lawrence G. Gillespie, Clayton, MO, for appellant.
Al W. Johnson, R. Ryan Kirby, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 2007 WL 5446545.

ORDER
PER CURIAM.
Vern Stisser appeals the trial court's denial of a motion to set aside a default judgment entered in favor of The Gaddis G.P., L.L.C, et al. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties *293 have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).